286 So. 2d 890 (1973)
In re Clifton Wayne BARNETT
v.
STATE.
Ex parte Clifton Wayne Barnett.
SC 613.
Supreme Court of Alabama.
December 6, 1973.
Charles Tarter, Birmingham, for petitioner.
No brief for the State.
HARWOOD, Justice.
Petition of Clifton Wayne Barnett for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Barnett v. State, 51 Ala.App. 470, 286 So. 2d 876.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and FAULKNER, JJ., concur.